— Lumpkin J.

By the Court.

delivering the opinion.
[1.] We hold the Court was right in overruling plaintiff’s motion, to strike out defendants plea of set-off. And the case of Gerry vs. Perryman, (6 Ga. Rep. 119,) is conclusive upon this point.
[2.] The writ should not have been dismissed, but amended thus: “ Francis M. Jack by his prochein ami or guardian, *221ad litem, A. B. for the use of Jesse M. Butt, against James C. Davis.”
Infants should sue and be sued, in their own name, by guardian or next friend. And if an infant defendant will not appoint a guardian, the Court will do it for him.